                                                                                                                                                                           PROFIETARIO DEL PRODUCTO - PENINSULA
                                                                                                                                                                                                                PETROLEUM S.L
                                                                                                                                                                                        Avcnlda Oceano AtlanUco n° 44, Parccla IT2.11
                                                                                                                                                                 Marque Tccnoldgico y Empresartal Las Marlsmas de Palmones
                                                                                                                                              CP 11379 Palmones , Los Barrios (C4diz) Spain
                                                s                                                                                                                                                                         Tel: +34 956 668 968
                                                                                                                                                       Email: bunkersepenlnsulapeUoleum.com   NIF: Bl 1905163
                                                                                                                                               AUT0R1ZACI0N No ESSDE02018000193 - EXPCWTAd
                                                                                                                                                                                            ON S1MPLIFICADA


                                                                                                             BUNKER DELIVERY NOTE

                                                                                                                                                                      M ckA             / N ir-Ttr t*TC
                                                                                                                                                                                                                    luioi/wiw
             PETROLOGIS CANARIAS S.L.                                                    B-76012277                        ESVA350000028                                           17/09/2020
      w/t'je*ro                                                                                                                                                                                                        2020 149464
                                                                                                                     O W ItTftCGA / uff.t rowr
                                                                                                                                                                                                                    [m HMO/MaUK*
                                                  LAS PALMAS
      H0V1M CiliWJt / *1111. 1 M»f
                                                                                                                                                         FONDEO                                                                 149464
                                                                                                              [t.l (WO / IVd VUSIf IE                                     Esn:(E*/r>c
                                                                                                                                                                                                          IhJOEtcc s
                                                  ORATORIO                                                                      9687679                                             PANAMA
      otst.Mnsn                                             PAif/cccMrr
                                                                                                                                                                                                                        PANAMA
                                                                                                             I ciuAooe / cvr.l '
                         ORDERS                                             WEST AFRICA
                                                                                                                                                                CYGNUS LINE SHIPPINH SA
      Cur*Tt/CJ5TOMC«
                                                                                                                                             sv^s«**u:/rc«T*5[\T

                     PENINSULA PETROLEUM LTD
                                                                                                           IE6398SS7E                                                          MH BLAND
                                                                                                                                                                                                                                 B 92133297



        saras
                    @                                       PATAGONIA 100
                                                                       9350252
                                                                                                                                        s                            T*N* TB j:<
                                                                                                                                                                                     n
                                                                                                                                                                                     W 1           OTHTtt       n
                                                                                                                                                                                                                084 I

            rnooucrs / Hoouctoi
                                                     lower                               suenaootMMmti
         coaeo           ij /         com
                                                                                                                                                                                                             KUum
                                                                                                                                        't
                  VLSFO
                                                      1.5                199.643                           214.026                           932.8
              27101966                                                                                                                                                          129.6                        0.490                107.0




      Declaration of Supplier's Representative:
      The supplier (or its representative) hereby
                                                   declares that the fuel on supplied Is In conformity
      content of the fuel oil tuoolied does rot ceceed                                                 with regulation 18.3 of the Revised MARPOL
                                                        "                                                                                         73/70 Anne* VI (the 'Anne*') and the Sulphur
       (X) the limit value given by regulation 14.1 of
                                                       the Anne>: (Apphcabie foe 3.5'* sulphur fuel on,
       ()tbe limit value given by regulation ta.a of the                                                 reduced to 0.5% from 1 January 2070)
                                                         Anne*; or (Applicable to 0.1% sulphur gas oil a
      ( J the buyer's specified limit value of                                                           rd low -sulphur fuelI Oil)
                                                         (% rn/m). at completed by supplier (or its
      used:                                                                                         representative) and on the b    l asis of the buyer's notification
                                                                                                                                                                       that the fuel oil is intended to be
      (1J in combmabch      vim an e>a. a'ont means or comoAance «
                                                                      accmdarce trth rvoiSathm 4 or iha /.on;
      (7J IS Subiact to a le'cvant rremorion for a                                                              or
                                                   ship to conduct tui ror ttiphjr ruVi emosen
      • tha declaration shad be computed trr the                                                   r*duct<on and control trcvvrloo*                              irh in accordance
                                                    ruppsors [cr El rcprrsrntativr) by nuilim                                                                                               regulation 3 7 or me Anne*.
                                                                                              Ihe applcaCM boil as) wan a ryoss («].



                                        •Si.
                                                                                                                                                                              •So
                                                                                                                                                                                                                                       wuuro

  cocrraiuecxstt
                                       2020                  9                  17                    19              48                                                      2020             9              17           23             0
                                       2020                  9                  17                 21                 45            0 stovutcttb                              2020            9               17           23            30
                                       2020                  9                 17                  21                 50            Meet / tecs* EM e nut                                       MOSat/HOUSJ




 HO


                                                                                                                                                                                                             tnse




   AeetiSe Ws corbaed'er I
                                      llrein'V
                    A«C-».4 MlMfjPf tl #»rrf awMffy/W*                                                                                       iie'l * V»j: C*L fit >Oi UXtjAtfl.
                                                       W f* >s«7 I                                                                                                                   IFJRMA RESPONSABLE SUMINISTRO

                                                             ,.^55
                                                       AV-                                 /                                                                                         TVMW0 J "•4WAOS

                                                                                     A


                                                                                             ;QA                                                                                           0
                                                                              G                   r
                                                                      A/ K ^
                                                                               wvo                          MGO
                /VrrSUMP-.t
      <rn h r/«a3 / mm k+.vw                                                  92747


'"•'ifTTOf'^T^!'                                                              92748
M-JCTU CUSTOCX4 /
                                CV/ITO0T WJI.<
                                                                             92749
l/KSTU UUKX 73/71 / VXlia 7VT1 SIMM
neo-ro            / mm
                                                                             133173
WW M             7V7I/SWCI
                                  ri/.-iwvte
wc^taKjvc^o fiuwituii (•••:
                                               •*-1                         138174
                 /                          t m/nri
"'^U^.u-.'i.if^it^
                                                    :.c^4, »• <i-,: :: no-fi / Lj •*-#!•••
                                                                                           m»va
r v«-4.sw fa mi iw»m i          "01            * (sTOa^wwi e« (4 pot-' j «• ftouwi* '•
                                                                                                  M M«M »«43t t ctr*. 0* p-»UBi am
                                                                                                                                                1 •" "-sa-p «    a Ajao            e «.« m p.r-.'as KlK to PI (X1T.CIH
                                                                                                                                                                                                                       Cf rUip 30 eo*OWW« fit
           It Met            h. krflt'aftmfsr/ 1
                                                                                                                  i «f7> <.(/, i-        t          i* i"»'| l~* i




                                                                                                                                                                                                                                                 EXHIBIT


                                                                                                                                                                                                                                                  3
